DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/773,834, filed on 9/09/2015.

Information Disclosure Statement
The information disclosure statements submitted on 11/28/2022, 10/19/2022, and 8/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 11-16, 18-19, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ugur et al. (US 20140003504 A1) (hereinafter Ugur).
Regarding claim 1, Ugur discloses:
An image encoding device for encoding image data including a base layer and at least one enhancement layer, the image encoding device comprising: [See Ugur, Fig. 5 illustrates a currently layer (enhancement layer) of a plurality of layers (consisting of base and enhancement layers) and a certain area (502); See Ugur, ¶ 0202, 0207 discloses encoding one or more enhancement layer sub-pictures for a given base-layer picture.]
a generation section configured to generate control information designating, for a tile of an enhancement layer, a permitted reference area in the base layer, wherein each of the base layer, the at least one enhancement layer, and the permitted reference area comprise one or more tiles, [See Ugur, ¶ 0230 discloses that if the enhancement layer sub-picture is coded predictively with respect to base layer, the prediction process may be restricted so that only the pixels within the co-located area of base layer picture could be used. This is illustrated in FIG. 7, where only reference samples from the co-located area 702 of the base-layer picture 700 are allowed to be used, when defining the enhancement layer sub-picture 704; See Ugur, ¶ 0236 discloses that the position and size of the enhancement layer sub-pictures may be the same as tiles or slices used in the base layer picture; See Ugur, ¶ 0171, 0239 discloses the enhancement layer sub-picture concept being implemented in the form of Supplemental Enhancement Information (SEI) messages.  A tile set SEI message may be signaled to indicate a set of tile indexes or addresses so as to form an isolated-region picture group, or “area” (such as element 702 in Fig. 7).  Hence, such a signaled SEI message functioning as the “control information”.] wherein for each of the base layer and the at least one enhancement layer a picture of the image data is divided into the tiles which are independently decodable; [See Ugur, ¶ 0128 discloses video coding standards allowing encoders to divide a coded picture to independently decodable pieces – particularly, coded slices or alike.  Thus, the routine and conventional partitioning of a picture into independently decodable slices or tiles is within the level of ordinary skill.]
an encoding section configured to encode the tile of the enhancement layer with reference to encoding-related information of the permitted reference area in the base layer according to the control information generated by the generation section; and [See Ugur, ¶ 0239 discloses a tile set SEI message indicating a set of tile indexes or addresses within an indicated group of pictures.  Particularly, when a tile set SEI message is indicated to be specific to a non-base layer, it may be additionally indicated to avoid inter-layer prediction from areas outside a sub-picture area on the base layer or another layer used for inter-layer prediction.  Additional picture properties (encoding-related information) such as quantization parameter may be signaled and changed as pre-processing for encoding, etc.  An example is given wherein areas outside an enhancement layer sub-picture may be low-pass filtered prior to encoding such that the area within the sub-picture has essentially greater spatial fidelity.] 
a transmission section configured to transmit encoded data of the image data generated by the encoding section and the control information generated by the generation section, [See Ugur, ¶ 0104, 0128, 0225-0226 discloses that a video codec consists of an encoder that transforms the input video into a compressed representation suited for transmission.]
wherein the generation section, the encoding section, and the transmission section are each implemented via at least one processor. [See Ugur, ¶ 0270 discloses the various embodiments of the invention may be implemented in hardware or special purpose circuits, software, logic or any combination thereof. For example, some aspects may be implemented in hardware, while other aspects may be implemented in firmware or software which may be executed by a controller, microprocessor or other computing device, although the invention is not limited thereto.]

Regarding claim 2, Ugur discloses all the limitations of claim 1.
Ugur discloses:
wherein the control information designates the tile of the permitted reference area using an identification number allocated in a raster scan order. [See Ugur, ¶ 0239 discloses tile indexes or addresses defining an enhancement layer sub-picture area in which only samples within the co-located area are allowed to be used; See Ugur, ¶ 0171 discloses that sub-pictures may be scanned in sub-picture raster scan order.]

Regarding claim 5, Ugur discloses all the limitations of claim 1.
Ugur discloses:
wherein the generation section is further configured to generate control information determination information serving as information used to control whether or not control information is transmitted, and generate the control information based on the control information determination information. [See Ugur, ¶ 0147, 0230, 0239 discloses when a tile set SEI message is indicated to be specific to a non-base layer, it may be additionally indicated or inferred to avoid inter-layer prediction from areas outside the sub-picture area on the base layer or other layer used for inter-layer prediction.]

Ugur claim 6, Ugur discloses all the limitations of claim 1.
Ugur discloses:
wherein the transmission section is further configured to transmit information indicating whether or not to control a tile in which the encoding-related information is referred to. [See Ugur, ¶ 0239 discloses that some picture properties may be changed (controlled) as pre-processing for encoding – areas outside the enhancement layer sub-picture may be low-pass filtered prior to encoding, etc.]

Regarding claim 7, Ugur discloses all the limitations of claim 1.
Ugur discloses:
wherein the encoding-related information includes information used for generation of a prediction image used in encoding of the image data. [See Ugur, ¶ 0239 discloses that a tile set SEI message may indicate to avoid inter-layer prediction from areas outside a sub-picture area on a base layer or other layer used for inter-layer prediction.]

Regarding claim 11, Ugur discloses all the limitations of claim 1.
Ugur discloses:
wherein the generation section is further configured to generate the control information for each certain tile of a plurality of certain tiles obtained by dividing the picture of the enhancement layer of the image data, and [See Ugur, ¶ 0128 discloses division of a picture into coded slices or tiles; See Ugur, ¶ 0200 discloses that a sub-picture region may correspond with a particular selected region; See Ugur, ¶ 0171, 0230, 0239 discloses tile indexes or addresses defining an enhancement layer sub-picture area in which only samples within the co-located area are allowed to be used.]
the encoding section is further configured to encode the enhancement layer of the image data with reference to encoding-related information of some tiles of the base layer for each of the tiles according to control of the control information of each tile generated by the generation section. [See Ugur, ¶ 0239 discloses areas inside or outside a sub-picture area may be pre-processed prior to encoding according to picture properties (encoding-related information).]

Regarding claim 12, this claim recites analogous limitations to claim 1 in the form of “an image encoding method” rather than “an image encoding device”, and is therefore rejected on the same premise.  

Regarding claim 13, One of ordinary skill in the art at the time of the invention would have been aware that decoding is simply the inverse operation of encoding and, in fact is often more generally referred to as "coding", encompassing both. Such a person would have been aware that in order to most accurately decode, it is typically best to use the same method on both the encoding and decoding ends.
Claim 13 thus recites analogous limitations to claim 1, and is therefore rejected based on the decoder of claim 13 performing the complimentary operations of the corresponding encoder and encoding process with respect to video encoding device claim 1 as such. 
Ugur discloses:
An image decoding device comprising: [See Ugur, Fig. 9 illustrates a schematic diagram for a decoder.]

Regarding claim 14, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the control information designates the set of tiles using an identification number allocated in a raster scan order, [See Ugur, ¶ 0239 discloses tile indexes or addresses defining an enhancement layer sub-picture area in which only samples within the co-located area are allowed to be used; See Ugur, ¶ 0171 discloses that sub-pictures may be scanned in sub-picture raster scan order.] information indicating positions of the tile in vertical and horizontal directions in a picture, or information indicating a data position of the tile in the encoded data.

Regarding claim 15, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the reception section is further configured to receive information indicating whether or not to control a tile in which the encoding-related information is referred to. [See Ugur, ¶ 0239 discloses that some picture properties may be changed (controlled) as pre-processing for encoding – areas outside the enhancement layer sub-picture may be low-pass filtered prior to encoding, etc.]

Regarding claim 16, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the encoding-related information includes information used for generation of a prediction image used in decoding of the encoded data. [See Ugur, ¶ 0239 discloses that a tile set SEI message may indicate to avoid inter-layer prediction from areas outside a sub-picture area on a base layer or other layer used for inter-layer prediction.]

Regarding claim 18, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the reception section is further configured to receive the encoded data encoded for each of the tiles obtained by dividing the picture of the enhancement layer of the image data and the control information of each of the tiles, [See Ugur, ¶ 0128 discloses division of a picture into coded slices or tiles; See Ugur, ¶ 0200 discloses that a sub-picture region may correspond with a particular selected region; See Ugur, ¶ 0171, 0230, 0239 discloses tile indexes or addresses defining an enhancement layer sub-picture area in which only samples within the co-located area are allowed to be used.] and the decoding section is further configured to decode the encoded data received by the reception section with reference to the encoding-related information of some tiles of the base layer for each of the tiles according to control of the control information of each tile. [See Ugur, ¶ 0239 discloses areas inside or outside a sub-picture area may be pre-processed prior to encoding according to picture properties (encoding-related information).]

Regarding claim 19, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the reception section is further configured to receive information indicating whether it is possible to detect a tile division of the enhancement layer with reference to a tile division of the base layer. [See Ugur, ¶ 0128 discloses division of a picture into coded slices or tiles; See Ugur, ¶ 0200 discloses that a sub-picture region may correspond with a particular selected region; See Ugur, ¶ 0171, 0230, 0239 discloses tile indexes or addresses defining an enhancement layer sub-picture area in which only samples within the co-located area are allowed to be used.]

Regarding claim 22, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the control information designates a tile in which the encoding-related information of the base layer is referred to. [See Ugur, ¶ 0239 discloses a tile set SEI message, and further that areas outside the enhancement layer sub-picture may be low-pass filtered prior to encoding, etc.]

Regarding claim 23, Ugur discloses all the limitations of claim 13.
Ugur discloses:
wherein the reception section is further configured to receive control information determination information serving as information used to control whether or not control information is transmitted, and receive the control information based on the control information determination information. [See Ugur, ¶ 0147, 0230, 0239 discloses when a tile set SEI message is indicated to be specific to a non-base layer, it may be additionally indicated or inferred to avoid inter-layer prediction from areas outside the sub-picture area on the base layer or other layer used for inter-layer prediction.]

Regarding claim 24, this claim recites analogous limitations to claim 1 in the form of “an image decoding method” rather than “an image decoding device”, and is therefore rejected on the same premise.  
One of ordinary skill in the art at the time of the invention would have been aware that decoding is simply the inverse operation of encoding and, in fact is often more generally referred to as "coding", encompassing both. Such a person would have been aware that in order to most accurately decode, it is typically best to use the same method on both the encoding and decoding ends.
Claim 24 thus recites analogous limitations to claim 1, and is therefore rejected based on the decoder of claim 24 performing the complimentary operations of the corresponding encoder and encoding process with respect to video encoding device claim 1 as such.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 8-10, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al. (US 20140003504 A1) (hereinafter Ugur) in view of Rapaka et al. (US 20140254669 A1).
Regarding claim 3, Ugur discloses all the limitations of claim 1.
Ugur does not appear to explicitly disclose:
wherein the control information designates the tile of the permitted reference area using information indicating a position of the tile in a picture.
However, Rapaka discloses:
wherein the control information designates the tile of the permitted reference area using information indicating a position of the tile in a picture. [See Rapaka, ¶ 0101-0103 discloses that a tile boundary alignment may be signaled in correspondence with geometrical parameters differing with respect to tile configuration between a corresponding enhancement layer and the given reference (base) layer.  Particularly, it is noted that geometrical parameters include reference layer left/top/right/bottom offsets for signaling tile boundary offsets with respect to a determined “permitted” (non-restricted) area; See Rapaka, Fig. 11 illustrates a “permitted” reference area (140A, 140B) in a base layer]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Ugur to add the teachings of Rapaka in order to signal restrictions of tile boundaries related to geometrical parameters.

Regarding claim 4, Ugur discloses all the limitations of claim 1.
Rapaka discloses:
wherein the generation section is further configured to generate information indicating whether or not a tile division of the enhancement layer is similar to a tile division of the base layer. [See Rapaka, ¶ 0101 discloses a “tile_boundaries_aligned_flag” assuming a value of either 0 or 1, wherein 1 indicates that all tile boundaries of the corresponding base layer picture have corresponding tile boundaries in the given enhancement layer and there exist no additional tile boundaries in the enhancement layer.  That means, for any two enhancement layer picture samples that lie within the same enhancement layer tile, the collocated reference layer samples, if available, shall also lie within the same reference layer tile and for any two reference layer picture samples that lie within the same reference layer tile, the collocated enhancement layer samples, if available, shall also lie within the same enhancement layer tile.  Conversely, tile_boundaries_aligned_flag equal to 0 indicates that there is no restriction on the tile configuration between the corresponding enhancement layer and the given reference layer.  The Examiner notes that the claim language does not particularly define what constitutes a “similarity” between a tile division of the enhancement layer and a tile division of the base layer.  In this case, the interpretation is taken such that, for example, when the value of tile_boundaries_aligned_flag is equal to 1, the tile boundaries of the base layer have corresponding tile boundaries in the given enhancement layer, hence defining at least a metric of similarity therein.  (As above, for any two enhancement layer picture samples that lie within the same enhancement layer tile, the collocated reference layer samples, if available, shall also lie within the same reference layer tile and for any two reference layer picture samples that lie within the same reference layer tile, the collocated enhancement layer samples, if available, shall also lie within the same enhancement layer tile.)]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 8, Ugur discloses all the limitations of claim 7.
Rapaka discloses:
wherein the information used for the generation of the prediction image includes information used for texture prediction of the image data and information used for syntax prediction of the image data, and [See Rapaka, ¶ 0189-0191 discloses performing inter-layer texture prediction and inter-layer syntax prediction.]
the control information includes information used to independently control a tile in which the information used for the texture prediction is referred to and a tile in which the information used for the syntax prediction is referred to. [See Rapaka, ¶ 0189-0191 discloses indicating whether inter-layer texture prediction and/or inter-layer syntax prediction are not allowed along or across tile boundaries.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 9, Ugur discloses all the limitations of claim 1.
Rapaka discloses:
 wherein the control information designates a tile in which reference to the encoding-related information of the base layer is permitted. [See Rapaka, ¶ 0101-0103 discloses signaling a flag to indicate a potential restriction on the tile configuration between a corresponding enhancement layer and the given reference layer.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 10, Ugur discloses all the limitations of claim 1.
Rapaka discloses:
wherein the control information designates a tile in which reference to the encoding-related information of the base layer is prohibited. [See Rapaka, ¶ 0101-0103 discloses signaling a flag to indicate a potential restriction on the tile configuration between a corresponding enhancement layer and the given reference layer.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 17, Ugur discloses all the limitations of claim 16.
Rapaka discloses:
wherein the information used for the generation of the prediction image includes information used for texture prediction of the image data and information used for syntax prediction of the image data, and [See Rapaka, ¶ 0189-0191 discloses performing inter-layer texture prediction and inter-layer syntax prediction.] the control information includes information used to independently control a tile in which the information used for the texture prediction is referred to and a tile in which the information used for the syntax prediction is referred to. [See Rapaka, ¶ 0189-0191 discloses indicating whether inter-layer texture prediction and/or inter-layer syntax prediction are not allowed along or across tile boundaries.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 20, Ugur discloses all the limitations of claim 13.
Rapaka discloses:
wherein the control information designates a tile in which reference to the encoding-related information of the base layer is permitted. [See Rapaka, ¶ 0101-0103 discloses signaling a flag to indicate a potential restriction on the tile configuration between a corresponding enhancement layer and the given reference layer.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 21, Ugur discloses all the limitations of claim 13.
Rapaka discloses:
wherein the control information designates a tile in which reference to the encoding-related information of the base layer is prohibited. [See Rapaka, ¶ 0101-0103 discloses signaling a flag to indicate a potential restriction on the tile configuration between a corresponding enhancement layer and the given reference layer.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090010331 A1			Jeon et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486